In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/21 has been entered. Claims 1 and 16 have been amended. Claims 1 – 34 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the objections to claims 1 – 19.
Applicant’s arguments (presented with the ACFP request of 9/20/21) regarding the previously raised claim rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Claim 1:

The Examiner respectfully disagrees and notes that Applicant’s assertion is incorrect and/or moot. Firstly, the assertion is moot because Rothberg does not use resonators in all of the disclosed embodiments. Specifically, the embodiment in Figs. 4-2 and 4-4 comprises a mesh waveguide network (to enable a 2D matrix sensor) but does not use any resonators. Rothberg teaches that resonators may be added to the waveguide network (“Additionally, one or more resonant structures may be formed within a pixel region to couple excitation energy towards a sample well” at para. 0226, emphasis added) to increase sensitivity. However, the waveguide network in Figs. 6 and 7 (including the power waveguide, the first waveguide, and the sample wells) could work without the resonators.  Secondly, structures wherein at least one of a ring resonator and a bus waveguide is tapered (in a smooth continuous matter) are known in the art, e.g., US 2004/0040646 and an NPL reference by Dorin in the attached PTO-892 form. In fact, Dorin expressly teaches (Figs. 1 and 3; 1st and 2nd para. of Section 3) a tapered power/bus waveguide that is optically coupled to a ring resonator. Thirdly, the bus (power) waveguide can be tapered down in a stepwise manner and each of the segments (having a constant width different from those of the other segments) be coupled to a corresponding ring resonator. 
Claim 20:
Applicant’s remarks (pp. 10 – 13) imply that the physical structure of Zhang must be incorporated into the structure of Rothberg. However, no such incorporation was attempted by the Examiner. Nor should it be undertaken: Applicant is reminded that it is a teaching(s) of a second reference(s), not a physical structure, that is to be applied to modify the structure of the primary reference. The Office Action of 6/11/21 clearly explained that the Zhang reference was used merely to show that two non-overlapping/crossing directional couplers (as in Fig. 3C) take 
Applicant’s comments regarding common knowledge in the art (pp. 13 – 14): 
Firstly, Applicant has failed to traverse the official notice in a timely manner, that is before the Office Action of 6/11/21. Secondly, the NPL reference by Dorin describes an asymmetric directions coupler (ADC) and explicitly illustrates it in Fig. 3. A plethora of other prior art, including college-level class notes, are available, as was noted by the Examiner in the interview on 10/6/21. Lecture notes for a class taught at the University of Rochester are cited as only one example and show (pp. 105 – 118) a well-known analysis of a 2 x 2 directional coupler, including the most general case (an asymmetric structure with  ≠ 0) and a particular/degenerate case (a symmetric structure with  = 0). A person of ordinary skill in the art (including Applicant) is quite familiar with such routine/basic structures that have been known for decades. 
In light of the foregoing analysis, independent claims 1 and 20 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US 2015/0141267 A1) in view of Rothberg et al (US 2016/0084761 A1) (hereinafter Rothberg 3).
Regarding claim 1, Rothberg discloses (Figs. 7-1A and 7-1B; para. 0270 – 0273 and 0277) an integrated photonic device 7-102 (“integrated device 7-102” at para. 0270) comprising: 
a pixel region (comprising an inner region disposed between couplers 7-128b,7-130b in Fig. 7-1B; “An integrated device includes multiple pixels with sample wells configured to receive a sample, which, when excited, emits radiation” in the Abstract) comprising:
“at least one sample well 7-108” at para. 0270) arranged along a first waveguide 7-120b (“a pixel waveguide 7-120b” at para. 0270); 
the first waveguide 7-120b positioned to optically couple with at least one sample well 7-108 (In some embodiments, excitation energy may couple to a portion of pixels or sample wells in a row of pixels of the integrated device. Excitation energy may illuminate a sample located within a sample well. The sample may reach an excited state in response to being illuminated by the excitation energy. When a sample is in an excited state, the sample may emit emission energy and the emission energy may be detected by a sensor” at para. 0184, emphasis added; also para. 0014 and 0015); and 
a power/bus waveguide 7-104b configured to receive light (at wavelength 1, as identified in Fig. 7-1B; “… bus waveguide 7-104b is configured to receive excitation energy of a first wavelength, 1, at one end” at para. 0270) from a (left) region of the integrated photonic device 7-102 separate from the pixel region (e.g., from an excitation source 3-106 that is separate from the integrated photonic device 3-102, as explicitly illustrated in Fig. 3-1B; para. 0184) and to optically couple (via an optical coupler 7-128b) with the first waveguide 7-120b (“The pixel waveguide 7-120b may include portions or couplers 7-128b and 7-130b configured to couple with bus waveguide 7-104b and receive excitation energy” at para. 0271).  
While Fig. 7-1A shows, by way of illustration but not limitation, the at least one sample well 7-108 comprises only one well, Fig. 3-1B shows an embodiment having a plurality of sample wells 3-108 arranged in a row (“… FIG. 3-1B illustrates excitation energy coupling to each sample well in a row of pixels, in some embodiments, excitation energy may not couple to all of the pixels in a row. In some embodiments, excitation energy may couple to a portion of pixels or sample wells in a row of pixels of the integrated device” at para. 0184: “In some embodiments, a row or a column of pixels is associated with a single waveguide” at para. 0200, emphasis added; also para. 0201).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the at least one sample well 7-108 in Figs. 7-1A and 7-a plurality of sample wells arranged in a row, as a design choice explicitly illustrated in Fig. 3-1B. The motivation for a row of sample well is that a two-dimensional sample area comprising a two-dimensional pattern of sample wells 4-412 (as shown in Fig. 4-4) can be formed by using a plurality of waveguides (4-404a – 4-404c), each waveguide 4-404 having a row of sample wells 4-412 as explicitly illustrated in Fig. 4-4 (“excitation source 4-406a couples to the first row of pixels through waveguide 4-404a as well as the fourth row of pixels, the seventh row of pixels, and the tenth row of pixels through additional waveguides” at para. 0201), and enable a multiple/array 
    PNG
    media_image1.png
    656
    1470
    media_image1.png
    Greyscale
measurements (para. 0197 – 0201).

Annotated/modified Fig. 7-1B also illustrating a plurality/row of sample wells 7-108b on the first waveguide 7-120b and an excitation source (as explicitly shown in Fig. 3-1B). The first waveguide 7-120b is optically coupled to the power/bus waveguide 7-104b by using an evanescent coupler (directional coupler) demarcated by the oval area and comprising 7-128b. 

Rothberg teaches a tapered end 4-114 of the power waveguide (Fig. 4-1B; para. 0196), but does not expressly teach that the first waveguide can also have a tapered end. However, Rothberg 3 discloses (Figs. 2-1A, 6-8A, 6-8B, 6-9A, 6-9B, 6-11A, and 6-12; para. 0235 – 0243 
a pixel region (disposed between an input grating 6-810a and an output grating 6-810b in Fig. 6-8B); 
a plurality of sample wells 6-808 arranged in a row (along the longitudinal axis of a waveguide 6-804, as seen in Fig. 6-8; “sample wells 6-808” at para. 0375);
a first waveguide 6-804 positioned to optically couple with at least two sample wells       6-808 in the row (Figs. 6-8A and 6-8B; “An integrated device may include a waveguide configured to couple with a row of sample wells” at para. 0386, emphasis added).
Rothberg 3 expressly teaches (para. 0374 – 0376) and explicitly illustrates (Fig. 6-8A) that the first waveguide 6-804 has a varying/tapered width (decreasing from left (input) to right (output) in Fig. 6-8A). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the first waveguide of Rothberg can be configured to have, in accordance with the teachings of Rothberg 3, a varying/tapered width. It has the benefit of providing a same/equal level of excitation power to each sample well (“One or more dimensions of a waveguide of an integrated device may vary along the length of the waveguide in the direction of light propagation through the waveguide. Varying one or more dimensions along the waveguide may improve coupling efficiency and substantial uniformity in the amount of excitation energy provided by the waveguide to a plurality of sample wells. In some embodiments, the cross-sectional width of a waveguide may vary along a row or column of pixels. The waveguide may include a taper such that the cross-sectional width of the waveguide decreases along the direction of propagation of excitation energy through the waveguide” at para. 0374 ; “In some embodiments, a tapered waveguide may be configured for a similar coupling efficiency for a row of pixels where pixels in the row include a microcavity and a sample well. A combination of varying one or more dimensions of the tapered waveguide and/or the microcavity may accommodate reduction in power of excitation energy along the 
    PNG
    media_image2.png
    665
    1443
    media_image2.png
    Greyscale
length of a waveguide as excitation energy is coupled to each sample well in the row.” at para. 0376 of Rothberg 3).  

The integrated photonic device of the Rothberg - Rothberg3 combination.

In light of the foregoing analysis, the Rothberg – Rothberg3 combination teaches expressly or renders obvious all of the recited limitations.
As an aside and relevant comment in response to Applicant’s arguments, it is also noted that Rothberg does not use resonators in all of the disclosed embodiments. Specifically, the embodiment in Figs. 4-2 and 4-4 comprises a mesh waveguide network (to enable a 2D matrix sensor) but does not use any resonators. Rothberg teaches that resonators may be added to the waveguide network (“Additionally, one or more resonant structures may be formed within a pixel region to couple excitation energy towards a sample well” at para. 0226, emphasis added) to increase sensitivity. However, the waveguide network in Figs. 6 and 7 (including the power waveguide, the first 
Regarding claim 2, Rothberg teaches that the first waveguide 7-120b is configured to optically couple with the power/bus waveguide 7-104b along a length 7-128 of the first waveguide 7-120b, as seen in annotated Fig. 7-1B above.  
Regarding claim 3, Rothberg teaches that the first waveguide 7-120b is configured to evanescently couple with the power/bus waveguide 7-104b by using an evanescent coupler (directional coupler) demarcated by the oval area in annotated Fig. 7-1B above and comprising 7-128 (“A bus waveguide may couple to a pixel waveguide using any suitable coupler, such as an evanescent waveguide coupler” at para. 0265, emphasis added).   
Regarding claim 4, Rothberg teaches that “A waveguide may be dimensioned to support a single transverse radiation mode or may be dimensioned to support multi-transverse radiation modes” (para. 0206) and that “… a waveguide may have a cross-sectional width of approximately 0.5 m ... In another exemplary embodiment, a waveguide may have a cross-sectional width of approximately 1 m …” (para. 0208). Hence, Rothberg renders obvious an embodiment wherein the power waveguide 7-104b is configured to be multi-mode by having a width (e.g., 1 m) larger than that (0.5 m) than the first waveguide 7-120b whose narrower width is to provide single-mode operation. 
Additionally or alternatively, the Examiner took official notice in the Office Action of 12/3020 that directional couplers (the type of coupler used by Rothberg in Fig. 7-1B) comprising a wider waveguide and a narrower waveguide were well known in the art. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. Directional couplers with different widths of constituent waveguides have the benefit of enabling the use of a material for one waveguide different from a material for the other the Examiner cites, as pertinent art and evidence below, an NPL reference by Dorin and lecture notes for a college class, each of them expressly teaching and explicitly illustrating an asymmetric directional coupler. 
Regarding claim 5, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B; para. 0197- 0201 and 0277) render obvious an embodiment (illustrated in modified Fig. 7-1B below) wherein the power waveguide 7-104b is configured to optically couple a first portion of optical power to the first waveguide (identified as 7-120b in Fig. 7-1B and corresponding to one of parallel waveguide 4-404 in Fig. 4-4), by using a first directional/evanescent coupler 7-128b, as shown in Fig. 7-1B, and to optically couple a second portion of optical power to a second waveguide (corresponding to another one of parallel waveguide 4-404 in Fig. 4-4) by using a second directional/evanescent coupler, e.g., disposed serially (e.g., downstream) with the first directional/evanescent coupler 7-128b, as a suitable/workable design choice that forms a two-dimensional sample area comprising a two-dimensional pattern of sample wells 4-412 (as shown in Fig. 4-4) by using a plurality of waveguides (4-404a – 4-404c), each waveguide 4-404 having a row of sample wells 4-412 as explicitly illustrated in Fig. 4-4, and enable a multiple/array measurements (para. 0197 – 0201; also “Waveguides may couple evanescently with one another or through other coupling techniques ... A portion of excitation energy from the first waveguide (examiner’s note: power waveguide) may be directed to a pixel through an additional waveguide while excitation energy within the first waveguide may propagate along the first waveguide to couple with other components in other pixels” at para. 0277).

    PNG
    media_image3.png
    460
    1774
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    680
    1105
    media_image4.png
    Greyscale

Figure 7-1B modified to include a 2nd waveguide disposed downstream the first waveguide and optically coupled to the power waveguide by a 2nd directional (evanescent) coupler. The 2nd waveguide can be disposed on the same side (upper embodiment) or the opposite side (lower embodiment) of the power waveguide. Adding more waveguides that are serially cascaded with the first waveguide is routine. The 1st and 2nd waveguides each have a varying/tapered widths along a row of sample wells (according to the teachings of Rothberg 3).    

As a relevant comment, it is also noted that the embodiments shown in the Figure have essential structural features (a plurality of waveguides that are serially cascaded along the (common) power waveguide and optically coupled to it by respective evanescent/directional couplers) and a principle of operation (array/matrix measurements of an analyte/sample enabled by a two-directional array of sample wells) as those of the instant application, as evident from a direct side-by-side comparison of the Figure with Figs. 3-2 and 3-3 of the instant application.  
 Regarding claims 6 and 7, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious an embodiment illustrated in modified Fig. 7-1B provided above for claim 5, wherein the second waveguide is positioned to optically couple with at least two sample wells in the row, in fully correspondence/analogy with the first waveguide and for the same benefit (as detailed above for claim 1). As seen in the Figure, there is a second plurality of sample wells arranged in a second row, wherein the second waveguide is positioned to optically couple with at least two sample wells in the second row.  
Regarding claim 14, Rothberg teaches (Fig. 9-6A; para. 0316 – 0323) that there can be a thin lossy film 9-610 disposed under the sample wells 5-210 (“FIG. 9-6A depicts a thin lossy film 9-610 that may be used to alter the phase and amplitude of incident excitation radiation and increase the intensity of electromagnetic radiation within the sample well” at para. 0316). Such lossy film is in vicinity of the first waveguide, absorbs some of the light delivered by the first waveguide to the sample wells, and causes additional optical loss in the first waveguide. Hence, Rothberg renders obvious that the first waveguide can have a higher propagation loss than the power waveguide, the latter being more distant from the lossy film and therefore experiencing less,, if any, additional loss due to it. 
Regarding claim 15, Rothberg teaches (Fig. 4-1B; para. 0195) that the integrated photonic device can further comprise a grating coupler 4-116 configured to receive light from a (top) surface of the integrated photonic device and optically couple with the power waveguide and, through it, with the plurality of waveguides (“As an example illustrated in FIG. 4-1B, integrated device 4-112 may include a grating coupler 4-116 and a waveguide having a taper 4-114 located in an excitation in order to couple excitation energy to the waveguide” at para. 0196, emphasis added).
Regarding claim 16, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious an embodiment (the upper embodiment illustrated in modified Fig. 7-1B provided above for claim 5) wherein the first and second waveguides are disposed on the same side (e.g., lower side) of the power waveguide. In this case, the rows of sample wells in the first and second waveguide form a common row of sample wells, so that the first waveguide is configured to optically couple with a first sample well in the common row and a second waveguide is configured to optically couple with a second sample well in the common row, wherein the first sample well is upstream (to the left) relative to the second sample well.  
Regarding claim 17, the Rothberg – Rothberg3 combination considers that the first waveguide is down-tapered along its length (as detailed above for claim 1) and renders obvious embodiment wherein the first waveguide is down-tapered along its entire length and has a tapered end.    
Regarding claim 18, the Rothberg – Rothberg3 combination considers that the first waveguide 7-120b (in Fig. 7-1B of Rothberg) is configured to evanescently couple with the power waveguide 7-104b at a (left/upstream) location (around the coupler 7-128b) distal from the tapered end (a middle portion and right end of the first waveguide 7-120b).  
 Regarding claim 19, Rothberg teaches (Fig. 3-1B; para. 0184 and 0377) that the disclosed integrated photonic device 3-102 can further comprise at least one photodetector/sensor 3-110 positioned to receive light emitted from a respective one of the at least two sample wells 3-108 in the first group (“When a sample is in an excited state, the sample may emit emission energy and the emission energy may be detected by a sensor. FIG. 3-1B schematically illustrates the path of emission energy 3-140 (shown as solid lines) from the sample well 3-108 to the sensor 3-110 of a pixel 3-112. The sensor 3-110 in a pixel 3-112 may be configured and positioned to detect emission energy from sample well 3-108” at para. 0184; “a sensor may comprise at least one, two, three, or four photodetectors. Each photodetector may comprise a p-n junction formed in a semiconductor substrate” at para. 0377, emphasis added).  

Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Rothberg3, and further in view of Yaacobi et al (US 2015/0346340 A1).
Regarding claim 8, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claim 5) of an integrated photonic device 7-112b, wherein the power waveguide 7-104b is configured to optically couple with the first (left) waveguide 7-120 through a first (left) directional (evanescent) coupler 7-128 having a first coupling coefficient and to optically couple with a second (right) waveguide 7-120 through a second (right) directional (evanescent) coupler 7-128 having a second coupling coefficient. Rothberg uses such optical waveguide network in order to provide excitation light to the sample well groups (e.g., a first/second group in the first/second waveguide) and at the very least renders obvious a design choice wherein different sample well groups receive, through respective directional couplers, equal power levels of excitation light. While the Rothberg – Rothberg3 combination considers embodiments equalized optical power levels delivered to different sample wells (e.g., para. 0374 – 0376 of Rothberg3), it does not expressly teach that equal power levels can be provided by using different coupling coefficients, even though such arrangement is well known in the art of optical waveguides. For example, Yaacobi discloses (Figs. 1A and 1B; Abstract; para. 0054 – 0062) an optical waveguide network 100 comprising a plurality of waveguides 110,120. The optical waveguide network 100 provides/distributes light to/among rows and columns of light-emitting pixels/elements 130 (as shown in Fig. 1A) by using a plurality of directional couplers 140 (140-1 through 140-64 in Fig. equal power levels to the plurality of parallel waveguides 120 and expressly teaches that it can be achieved by using different coupling coefficients, the coupling coefficients increasing along (in the downstream direction) the power waveguide, e.g., 1.54% for the first directional coupler 140-1 up to 50% for the last directional coupler 140-64 in Fig. 1B (“To provide equal power to each row, the directional couplers' lengths Lc(m) are varied to change the coupling ratio in such a way that the mth (1<m<M) row bus waveguide has a coupling efficiency of 1/(M+2-m), where M is the highest row number (in this case, M=64) ... For the 64 pixel x 64 pixel optical phased array 100 shown in FIG. 1A, the bus-to-row coupler length Lc(m) varies from about 3.53 m (a coupling efficiency of about 1.54%) for m=1 to about 8.12 m (a coupling efficiency of about 50%) for m=64 in order to distribute power equally among the row bus waveguides 120” at para. 0061, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the second coupling coefficient of the second (downstream) directional coupler of the Rothberg – Rothberg3 combination can be configured, in accordance with the teachings of Yaacobi, to be larger than the first coupling coefficient of the first (upstream) directional coupler, in order to provide equal levels of optical excitation power to the first (upstream) waveguide and the second (downstream) waveguide and to the sample wells optically coupled to them. 
Regarding claims 9 and 10, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claim 5) of an integrated photonic device 7-112b, wherein the second (right/downstream) waveguide 7-120 is positioned to optically couple with at least two sample wells in the row, and wherein the first (left/upstream) directional coupler is positioned more proximate (upstream) to an optical input of the power waveguide 7-104b) than the second (right/downstream) directional coupler.  
Regarding claim 11, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment or the lower embodiment) illustrated in modified Fig. 7-1B provided above for claim 5) of an integrated photonic device 7-112b, wherein there is a second (right/downstream) plurality of sample wells arranged in a second row, wherein the second (right/downstream) waveguide 7-120 is positioned to optically couple with at least two sample wells in the second row. 
Regarding claim 12, the Rothberg – Rothberg3 – Yaacobi combination considers that the power waveguide 7-104b is configured to optically couple with the first (upstream) waveguide through a directional coupler (comprising 7-128b) having a coupling length that is less than 10 m (“For the 64 pixel x 64 pixel optical phased array 100 shown in FIG. 1A, the bus-to-row coupler length Lc(m) varies from about 3.53 m (a coupling efficiency of about 1.54%) for m=1 to about 8.12 m (a coupling efficiency of about 50%) for m=64 in order to distribute power equally among the row bus waveguides 120” at para. 0061, emphasis added) which overlaps with the recited range and, hence a prima facie case of obviousness exists (MPEP 2144.05). It is also noted that (i) the upper range limit depends on a particular application (particular sizes and materials of the waveguides, a wavelength of operation, etc.); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Rothberg – Rothberg3 – Yaacobi combination certainly considers the coupling length as a result-effective parameter.
Regarding claim 13, the Rothberg – Rothberg3 – Yaacobi combination considers that a coupling strength between the power waveguide and the first waveguide increases along a direction of optical propagation through the power waveguide (e.g., 1.54% for the first directional coupler 140-1 up to 50% for the last directional coupler 140-64 in Fig. 1B of Yaacobi; “To provide equal power to each row, the directional couplers' lengths Lc(m) are varied to change the coupling ratio in such a way that the mth (1<m<M) row bus waveguide has a coupling efficiency of 1/(M+2-m), where M is the highest row number (in this case, M=64) ... For the 64 pixel x 64 pixel optical phased array 100 shown in FIG. 1A, the bus-to-row coupler length Lc(m) varies from about 3.53 m (a coupling efficiency of about 1.54%) for m=1 to about 8.12 m (a coupling efficiency of about 50%) for m=64 in order to distribute power equally among the row bus waveguides 120” at para. 0061, emphasis added; Fig. 1C of Yaacobi shows an increasing dependence of a coupling strength along an array of directional couplers).

Claims 20 – 27 and 29 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Zhang et al (US 2003/0108290 A1).
Regarding claim 20, as detailed above for claims 1 and 5, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious an embodiment (the upper embodiment illustrated in 
an array of sample wells 7-108 arranged in rows; and 

    PNG
    media_image5.png
    503
    1757
    media_image5.png
    Greyscale
a plurality of waveguides including a first (left/upstream) waveguide 7-120 positioned to optically couple (via evanescent coupler 7-128) with a first (left) group of sample wells 7-108 in a (common) row in a first (left) region and a second (right/downstream) waveguide 7-120 positioned to optically couple with a second (right) group of sample wells in the (common) row in a second (right) region.  

Figure 7-1B modified to include a 2nd waveguide disposed downstream the first waveguide and optically coupled to the power waveguide by a 2nd directional (evanescent) coupler. The 2nd waveguide can be disposed on the same side (as illustrated) or the opposite side of the power waveguide. Adding more waveguides that are serially cascaded with the first waveguide is routine.    
As seen in Figure above, the first waveguide is positioned in the first region and the second waveguide in the second region, so that the first waveguide and the second waveguide  do not spatially overlap with each other. However, it is well known in the art of optical waveguide that two or more waveguides can overlap spatially and share a same region. For example, Zhang discloses (Fig. 2A) a waveguide 120 coupled to a power waveguide 110 by a     not spatially overlap with each other AND an embodiment (Fig. 5) wherein the first waveguide and the second waveguide are serially coupled to the same power waveguide 210 and do spatially overlap with each other (by crossing each other in Fig. 5) and thereby share a same spatial region.    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the interfacing (right and left ends) of the first and second waveguides in Fig. 7-1B of Rothberg can be modified to cross each, as a suitable/workable design choice explicitly illustrated by Zhang, in order to reduce the total space taken up by passive waveguide portions (without the sample wells): as is self-evident and explicitly illustrated by Zhang, overlapping/crossing waveguides (Fig. 5 in Zhang) take up less space on the integrated device compared to non-overlapping waveguides (Fig. 3C).
The Rothberg – Zhang combination considers that the first waveguide and the waveguide are both positioned in a first region and a second region (within the right end portion of the first (left) region which overlaps with the left end portion of the second (right) region), as illustrated in the Figure below. The first and second waveguides cross (according to the teachings of Zhang) and, as a result, reduce the overall length/footprint of the photonic device (compare the overall lengths in Figs. 3C and 5 of Zhang; compare the overall lengths in the Figures above and below). 





    PNG
    media_image6.png
    294
    975
    media_image6.png
    Greyscale

An integrated photonic device of the Rothberg – Zhang combination.

Regarding claim 21, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claims 5 and 20) of an integrated photonic device 7-112b comprising at least 3 waveguides serially cascaded along the (common) power waveguide and optically coupled to it by respective evanescent couplers (directional couplers 7-128). In such embodiment, a third (middle) group of sample wells in the row is positioned between the first (left) group and the second (right) group.  
Regarding claim 22, the teachings of Rothberg render obvious that the plurality of directional couplers may have equal or different coupling coefficients (see the arguments for claim 8), as a matter of suitable/workable design choices. If the coupling coefficients of the directional couplers are about the same, the last downstream (e.g., third) waveguide receives the least amount of excitation light, because it is reduced by the power already coupled from the power waveguide into the upstream waveguides (e.g., first and second waveguides). Thus, Rothberg renders obvious an embodiment wherein a sample well of the third group (most downstream) is configured to receive less optical power than a sample well of the first group (first upstream) and/or a sample well of the second group (second upstream).
Regarding claims 23 and 24, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claims 5 and 20) of an integrated photonic device 7-112b comprising at least 3 waveguides serially cascaded along the (common) power waveguide and optically coupled to it by respective evanescent couplers (directional couplers 7-128). In such embodiment, a third (middle) group of sample wells in the row is positioned between the first (left) group and the second (right) group.  In this case, the first (left/upstream) waveguide is at a first (shortest) distance from a sample well of the first group (which is optically/evanescently coupled to the first waveguide) and is at a second (longer) distance from the sample well of the third group (which is optically/evanescently coupled to the third waveguide), the first distance being less than the second distance. Similarly, the second (right and most downstream) waveguide is at a third (shortest) distance from a sample well of the second group (which is optically/evanescently coupled to the second waveguide) and is at a fourth (longer) distance from the sample well of the third group (which is optically/evanescently coupled to the third waveguide), the third distance being less than the fourth distance.  
Regarding claims 25 and 26, Rothberg considers (Fig. 7-1B) that the directional coupler is formed a curved portion of the first waveguide 7-120b. In the upper and lower embodiments illustrated in modified Fig. 7-1B provided above for claim 5, the first waveguide is curved in a region between the first group of sample wells and the second group of sample wells, and the second waveguide is curved in the region.
Regarding claim 27, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claims 5 and 20) of an integrated photonic device 7-112b, wherein the first (left/upstream) waveguide is “A waveguide may carry an optical mode having an evanescent tail extending into a sample well and/or in a region near the sample well” at para. 0203, emphasis added).  
Regarding claim 29, Rothberg teaches (Fig. 4-1B; para. 0195) that the integrated photonic device can further comprise a grating coupler 4-116 configured to receive light from a (top) surface of the integrated photonic device and optically couple with the power waveguide and, through it, with the plurality of waveguides (“As an example illustrated in FIG. 4-1B, integrated device 4-112 may include a grating coupler 4-116 and a waveguide having a taper 4-114 located in an excitation source coupling region. The optical fiber 4-120 may be positioned and aligned to the grating coupler 4-116 in order to couple excitation energy to the waveguide” at para. 0196, emphasis added).  
Regarding claim 30, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (e.g., the upper embodiment illustrated in modified Fig. 7-1B provided above for claim 5) of an integrated photonic device 7-112b, wherein the first (left/upstream) waveguide is optically uncoupled from the second (right/downstream) group of sample wells and the second (right/downstream) waveguide is optically uncoupled from the first (left/upstream) group of sample wells.  
Regarding claim 31, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claim 5) of an integrated photonic device 7-112b, wherein the sample wells of the first (left/upstream) group are substantially aligned along an (horizontal) axis with the sample wells of the second (right/downstream) group.  
Regarding claims 32 and 33, the teachings of Rothberg (Figs. 4-2, 4-4, and 7-1B) render obvious embodiments (the upper embodiment illustrated in modified Fig. 7-1B provided above for claim 5) of an integrated photonic device 7-112b wherein at least a portion of the first (left/upstream) waveguide (a portion with the sample wells 7-108) is substantially parallel to the (horizontal) axis, and wherein at least a portion of the second (right/downstream) waveguide is substantially parallel to the axis.  
Regarding claim 34, Rothberg teaches (Fig. 3-1B; para. 0184 and 0377) that the disclosed integrated photonic device 3-102 can further comprise at least one photodetector/sensor 3-110 positioned to receive light emitted from a respective one of the at least two sample wells 3-108 in the first group (“When a sample is in an excited state, the sample may emit emission energy and the emission energy may be detected by a sensor. FIG. 3-1B schematically illustrates the path of emission energy 3-140 (shown as solid lines) from the sample well 3-108 to the sensor 3-110 of a pixel 3-112. The sensor 3-110 in a pixel 3-112 may be configured and positioned to detect emission energy from sample well 3-108” at para. 0184; “a sensor may comprise at least one, two, three, or four photodetectors. Each photodetector may comprise a p-n junction formed in a semiconductor substrate” at para. 0377, emphasis added).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Zhang, and further in view of Rothberg3.
Regarding claim 28, the teachings of Rothberg, Zhang, and Rothberg3 combine (see the arguments and motivation for combining as applied to claims 1 and 20 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 20. Specifically, the Rothberg – Zhang – Rothberg3 combination considers that the first waveguide 7-120b (in Fig. 7-1B of Rothberg) is tapered along a portion configured to evanescently couple with the first (left/upstream) group of sample wells and the second waveguide (see the Figure .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0040646 A1
US 8,189,972 B2 
“Two-mode division multiplexing in a silicon-on-insulator ring resonator” by Dorin et al, Optics Express, vol. 22, No. 4, pp. 4547 – 4558, 2014. 
“Optical Waveguides” by Agrawal, lecture notes for class OPT 568 at the University of Rochester, 2008. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896